UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
BRUD ROSSMANN, ESQUIRE,

                         Plaintiff,
                                                  MEMORANDUM & ORDER
            -against-                             18-CV-3578(JS)(GRB)       FILED 
                                                                            CLERK 
MIRIAM SEWELL, Case Manager,                                                    
                                                                  12/14/2018 2:09 pm
Rehabilitation Services Agency;                                                 
DETECTIVE WILLIAM LYKE, Metropolitan                                U.S. DISTRICT COURT 
Police Department; MURIEL BOWSER,                              EASTERN DISTRICT OF NEW YORK 
Mayor, District of Columbia; SERGEY                                 LONG ISLAND OFFICE 
IVANOV, SUSAN BELL, RON PEELE,
PATRICIA HENRICKS, SHELLY BROWN,
SCOTT DONALDSON, MARK GEMBICKI,
JOHN CLARK, U.S. MARSHAL, Acting
Director, D.C. Field Office; JOHN
DOES 1-2,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Brud Rossmann, pro se
                    452 Bell Street
                    West Hempstead, NY 11552

For Defendants:          No appearances.

SEYBERT, District Judge:

            On    June   15,   2018,   pro   se   plaintiff   Brud   Rossmann

(“Plaintiff”) filed a Complaint in this Court together with an

application to proceed in forma pauperis.             For the reasons that

follow, the application to proceed in forma pauperis is DENIED

WITHOUT PREJUDICE AND WITH LEAVE TO RENEW UPON COMPLETION OF THE

AO   239   IN    FORMA   PAUPERIS   APPLICATION     FORM.     Alternatively,



                                       1
Plaintiff may remit the $400.00 filing fee.

            To qualify for in forma pauperis status, the Supreme

Court has long held that “an affidavit is sufficient which states

that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide

himself and dependents with the necessities of life.”                 Adkins v.

E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339, 69 S. Ct. 85,

89, 93 L. Ed. 43 (1948) (internal quotation marks and citations

omitted).     Plaintiff’s application does not include sufficient

information   for     the   Court   to       make   such   finding.     Although

Plaintiff alleges that he is unemployed, has no assets or cash or

money in a savings or checking account, and receives only $780.00

per month in government benefits, he reports regular monthly

expenses in excess of $1,500.       (See In Forma Pauperis Application,

Docket   Entry   2,    ¶¶   2-6.)        In    addition,    Plaintiff   reports

additional debts totaling $40,000.              (Id. ¶ 8.)     Thus, the Court

is unable to conclude, based on the present application, that

Plaintiff is qualified to proceed in forma pauperis.

            Accordingly, Plaintiff’s application is DENIED WITHOUT

PREJUDICE TO A RENEWAL THEREOF UPON COMPLETION OF THE AO 239 IN

FORMA PAUPERIS APPLICATION FORM ANNEXED TO THIS ORDER.                Under the

circumstances, Plaintiff can best set forth his current financial



                                         2
position on the long form in forma pauperis application (AO 239).

Plaintiff is directed to either remit the $400.00 filing fee or to

complete and return the long form in forma pauperis application

(AO 239) within fourteen (14) days from the date of this Order.

Plaintiff is cautioned that failure to timely comply with this

Order will lead to the dismissal of the Complaint without prejudice

and judgment will enter.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order together with Form AO 239 to the

pro se Plaintiff.


                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.


Dated:    December   14 , 2018
          Central Islip, New York




                                 3
